Citation Nr: 9916103	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left wrist laceration scar.

2.  Entitlement to service connection for status post ulnar 
nerve release as secondary to service-connected left wrist 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome as secondary to service-connected left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1974.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in October 1997, of which 
a transcript is of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 9, dated in August 1997, the veteran checked 
that he wished to appear at a hearing before a Member of the 
Board via a videoconference.  

On April 19, 1999, a letter was sent from the Board to the 
veteran asking for his clarification on the matter of his 
request for such a hearing.  The veteran was given three 
options [i.e., to have a hearing before a Board Member in 
Washington, or at the RO, or not to have a hearing at all], 
one of which he could elect by checking the appropriate block 
and returning this letter to the Board.  The further letter 
stated, in pertinent part, that 

(I)f you do not respond within 30 days 
from the date of this letter, we will 
assume that you still want a hearing 
before a member of the Board at the 
regional office and we will make 
arrangements to have your case remanded 
for such a hearing.  This action may 
significantly delay a decision in your 
appeal.  However, we are required to 
satisfy your due process rights before we 
can proceed with a decision in your 
appeal.

The veteran did not return the letter or otherwise indicate 
his election of one of the aforementioned options.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
issues prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
RO before a Member of the Board, via 
videoconference if still so desired.  A 
copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


